IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0979
                               Filed October 7, 2020


IN THE INTEREST OF K.A.,
Minor Child,

D.A., Father,
       Appellant,

A.A., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jefferson County, William S. Owens,

Associate Juvenile Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Ryan J. Mitchell of Orsborn, Mitchell, Goedken & Larson, P.C., Ottumwa,

for appellant father.

       Mary Baird Krafka of Krafka Law Office, Ottumwa, for appellant mother.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Patricia Lipski, Washington, attorney and guardian ad litem for minor child.



       Considered by May, P.J., and Greer and Ahlers, JJ.
                                          2


AHLERS, Judge.

       The mother and father separately appeal the termination of their parental

rights to their child, K.A. The juvenile court terminated both parents’ parental rights

pursuant to Iowa Code section 232.116(1)(e) and (f) (2020).

       I.     Background

       K.A. first came to the attention of the Iowa Department of Human Services

(DHS) in December 2018 after DHS employees learned the parents may have

used methamphetamine in K.A.’s presence. K.A.’s father told a DHS worker he

had used methamphetamine recently.             The mother initially denied using

methamphetamine, but after the father told DHS workers the mother used

methamphetamine, the mother confessed she used methamphetamine the week

before the DHS visit.

       K.A. was adjudicated a child in need of assistance (CINA) in March 2019.

Legal custody was retained by the parents, and K.A. was placed at home with DHS

supervision. Soon after, K.A. and the mother moved out of the home following a

domestic violence incident between the mother and father. The parents agreed to

a safety plan, the terms of which prohibited the mother from having contact with

the father without DHS approval. The mother and K.A. moved in with one of the

mother’s friends. Despite the safety plan, the mother moved back in with the father

in April, and another domestic violence incident occurred between the parents later

that month. K.A. was removed from the parents’ care in May and placed with her

maternal aunt, where she has remained throughout these proceedings.

       The parents did not make the progress the DHS or juvenile court expected.

Following a permanency hearing in April 2020, the juvenile court directed the State
                                          3


to file a petition to terminate the parents’ rights. The State filed such a petition in

May. On July 1, 2020, a contested hearing was held to determine whether K.A.

should be returned to the parents’ care, a six-month extension should be granted,

or the parents’ rights should be terminated. The juvenile court terminated the

parents’ rights pursuant to Iowa Code section 232.116(1)(e) and (f). Both parents

appeal.

       II.    Issues Presented

       Both parents assert on appeal (1) additional time should have been granted

to work toward reunification pursuant to Iowa Code section 232.104(2)(b), and (2)

termination of parental rights is not in the child’s best interests. The mother also

asserts (1) the statutory grounds for termination were not met because the child

could have been returned to her care at the time of the termination hearing, and

(2) the juvenile court erred by denying the mother’s request to continue the

termination hearing to a time when the hearing could be held in person rather than

by videoconference.1 Finally, the father asserts a guardianship for the child should

have been established as a less-restrictive alternative to termination of his rights.

       III.   Standard of Review

       We have different standards of review for the various issues raised by the

parties. Appellate review of orders terminating parental rights is de novo. In re

L.T., 924 N.W.2d 521, 526 (Iowa 2019); In re C.M., 652 N.W.2d 204, 209 (Iowa

2002). Our primary consideration is the best interests of the children, In re J.E.,

723 N.W.2d 793, 798 (Iowa 2006), the defining elements of which are the child’s


1 Due to the COVID-19 pandemic, the termination hearing was conducted by
videoconference, as permitted by supreme court order.
                                         4

safety and need for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa

2011). We review the denial of a motion to continue for an abuse of discretion,

which occurs “when ‘the decision is grounded on reasons that are clearly

untenable or unreasonable,’ such as ‘when it is based on an erroneous application

of the law.’” In re A.H., ___ N.W.2d ___, ___, 2020 WL 4201762, at *3 (Iowa Ct.

App. 2020) (quoting In re M.D., 921 N.W.2d 229, 232 (Iowa 2018)).

       IV.    Discussion

       We review termination proceedings with a three-step process. In re A.S.,

906 N.W.2d 467, 472 (Iowa 2018). “First, we ‘determine whether any ground for

termination under section 232.116(1) has been established.’” Id. at 472–73

(quoting In re M.W., 876 N.W.2d 212, 219 (Iowa 2016)). If grounds have been

established, we next consider “whether the best-interest framework as laid out in

section 232.116(2) supports the termination of parental rights.” Id. at 473. Finally,

we will consider whether any of the factors described in section 232.116(3)

preclude termination. Id. In this case, the parents raise no issue regarding the

third step, so we do not address it.

              a.     Statutory Grounds

       The father does not dispute that statutory grounds for termination of his

parental rights were established. The mother, on the other hand, argues the State

did not meet its burden to show K.A. could not be returned to her care at the time

of the termination hearing.

       As previously mentioned, the mother’s parental rights were terminated

pursuant to Iowa Code section 232.116(1)(e) and (f). The mother does not cite

which of these statutory grounds she challenges, but we deduce she is challenging
                                          5


the ground for termination set forth in section 232.116(1)(f), as that is the only one

of the two statutory grounds relied on by the juvenile court that has the element “at

the present time the child cannot be returned to the custody of the child’s parents.”

Compare Iowa Code §§ 232.116(1)(f)(4) (requiring a showing “at the present time

the child cannot be returned to the custody of the child’s parents”) and

232.116(1)(e) (containing no such requirement). Where, as here, the juvenile court

terminates a parent’s rights on multiple statutory grounds, “we may affirm the

juvenile court's termination order on any ground that we find supported by clear

and convincing evidence.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). Because

the mother does not dispute the juvenile court’s finding that the State has met its

burden pursuant to Iowa Code section 232.116(1)(e), she has waived any

challenge and we do not need to address the issue.            See Iowa R. App. P.

6.903(2)(g)(3); In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). We therefore affirm the

ruling that the statutory grounds have been met for termination of the mother’s

parental rights under section 232.116(1)(e).

              b.     Additional Time

       Both parents argue they should have been granted additional time to work

toward reunification.   See Iowa Code § 232.104(2)(b) (allowing the court to

continue placement of the child for six more months if it determines “that the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period”). The mother points to recent progress, including her

plan to seek substance-abuse and mental-health treatment in the weeks following

the termination hearing as well as her recent sobriety. The father asserts he

underwent another substance-abuse evaluation shortly before the termination
                                          6


hearing, was attending treatment as recommended, had secured safe and stable

housing, and was gainfully employed.

       At the time of the termination hearing, K.A. had been out of the parents’

care for over a year. Except for the recent efforts the parents testified to at the

termination hearing, the record shows the parents made minimal to no effort and

progress towards reunification since K.A. was removed. Nearly a year before the

termination hearing, the father obtained a substance-abuse assessment that

recommended extended outpatient treatment. He attended one session in August

2019 and was discharged from the program in September 2019.               The father

claimed to have begun substance-abuse treatment a few days prior to the

termination hearing, but there is no other evidence in the record to support his

claim. Even if he did so, the father’s eleventh hour attempts do not warrant an

extension of time or prevent termination of his rights. See In re D.M., 516 N.W.2d
888, 891 (Iowa 1994) (finding efforts “of very recent origin” to be an unpersuasive

“eleventh hour attempt to prevent termination”); In re B.S., No. 12-1609, 2012 WL
5534169, at *3 (Iowa Ct. App. Nov. 15, 2012) (“The parents’ eleventh hour

attempts to prevent termination by engaging in services do no overcome their

years of addiction and instability.”). The mother briefly participated in substance

abuse three separate times, but she was either discharged or quit each time. She

left her most recent treatment attempt, in April 2020, after only forty-eight hours.

       In addition to their ongoing substance-abuse struggles, neither parent has

made any progress regarding mental-health treatment.              Despite the DHS

recommendation that she attend individual therapy, the mother did not undergo a

mental-health assessment or otherwise follow through with the DHS’s
                                           7


recommendations regarding mental health.           The DHS recommended that the

father attend therapy for managing his anger, but there is no indication the father

ever sought such therapy. Finally, the DHS reported that the efforts to address the

domestic violence issues between the parents have been unsuccessful.

       We share the juvenile court’s observation that the parents should be

commended for their recent efforts. However, we also share the juvenile court’s

conclusion that those efforts do not warrant additional time or eliminate the need

to terminate the parents’ rights. This is a case of too little, too late. See In re C.B.,

611 N.W.2d 489, 495 (Iowa 2000) (concluding a parent’s efforts in the last two to

three months before the termination hearing were “simply too late” given the

parent’s lack of progress towards reunification in the eighteen months prior).

Because there is no persuasive indication that the need for K.A.’s removal will no

longer exist following the requested extension and because K.A. needs

permanency now, additional time for reunification is not warranted.

               c.     Best Interests

       Both parents argue termination is not in K.A.’s best interests. “Even after

we have determined that statutory grounds for termination exist, we must still

determine whether termination is in the child[]’s best interests.” In re A.B., 815
N.W.2d 764, 776 (Iowa 2012). We “give primary consideration to the child’s safety,

to the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child.” Iowa

Code § 232.116(2); In re Z.P., ___ N.W.2d ___, ___, 2020 WL 5268435, at *5

(Iowa 2020).
                                           8


       K.A. is six years old, and she has been removed from her parents’ home for

over a year. The parents and K.A. no longer have a strong bond. Since being

placed with her maternal aunt, the father has visited K.A. twice. The mother only

visited K.A. once. At the time of the termination hearing, neither parent had visited

the child for over eight months. K.A. is happy and comfortable with her maternal

aunt. K.A. calls her maternal aunt and uncle “mom” and “dad.” K.A. deserves

permanency and stability, which, in light of the unaddressed substance abuse,

domestic violence, and mental health issues addressed above, the parents have

been unable or unwilling to give her. We agree with the juvenile court that

termination is in K.A.’s best interests.

              d.     Guardianship

       The father argues a guardianship for K.A. should have been established in

lieu of terminating his parental rights. We do not agree. “[A] guardianship is not a

legally preferable alternative to termination.” A.S., 906 N.W.2d at 477 (quoting In

re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017)). The father does not explain why

guardianship is preferable to termination apart from noting guardianship is “viable”

here because of K.A.’s relative placement. Under the circumstances here, we

conclude termination, as opposed to guardianship, is the best permanency option

for K.A.

              e.     Motion to Continue (Hearing Held by Videoconference)

       The State filed its petition to terminate the mother’s and father’s parental

rights on May 11, 2020. The hearing on the petition was scheduled to take place

on July 1, which was during a period of time when in-person proceedings were not
                                         9


permitted in our court system due to the COVID-19 pandemic.2 As a result, the

hearing was ordered to be conducted online by videoconference. On June 30, the

day before the scheduled termination hearing, the parents each moved to continue

the hearing, arguing that holding the hearing online via videoconference would

present difficulties for them. The motions were addressed in a separate hearing

on the same day of the termination hearing. The juvenile court denied both

motions. In doing so, the juvenile court found, “There clearly has been sufficient

time between the hearing in April 2020 and the date of the termination hearing for

the parents and their attorneys to consult, go over the record in the underlying

CINA proceeding, and to plan a trial strategy.” The juvenile court determined, in

light of the facts of the case and the “lateness of the requests to continue the

hearing,” that granting the motion to continue would not be in K.A.’s best interests.

       At the time the juvenile court set the termination hearing, a supreme court

order was in effect that included the following provision:

       Those hearings that are set between April 6, 2020 and June 15, 2020
       should either be continued until after June 15, 2020 or should ONLY
       be conducted by video or phone conferencing. Uncontested
       hearings should use remote technology. Contested hearings, such
       as a contested adjudication hearing or termination hearing, may be
       conducted via remote technology if all parties agree, and thereafter
       file a written waiver of personal appearance or waive such
       appearance on the record. If one party objects to proceeding by
       phone, and the juvenile court believes the matter should nonetheless
       go forward and not be postponed, then the court can order telephonic
       testimony.

2 COVID-19 is a virus that has created an ongoing international pandemic. In re
A.H., No. 20-0654, 2020 WL 4201762, at *3, n.6 (Iowa Ct. App. July 22, 2020). In
an effort to stop the spread of the virus, Iowa “implemented emergency safeguards
recommended by such agencies as the Center for Disease Control, which included
social distancing and wearing of face masks. In Iowa, many businesses were
ordered closed, people were encouraged to maintain six-foot distances between
one another, and gatherings of ten or more people were discouraged.” Id.
                                              10



Iowa Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Child Welfare and Juvenile Justice Youth and

Families (Apr. 6, 2020), available at https://www.iowacourts.gov/collections/488

/files/1079/embedDocument/.           Between the issuance of the order setting the

termination hearing and the hearing date, the supreme court extended the end of

the “no in-person hearings” period from June 15 to July 13, 2020. See Iowa

Supreme Ct. Supervisory Order, In the Matter of Ongoing Provisions for

Coronavirus/COVID-19 Impact on Court Services (May 22, 2020), available at

https://www.iowacourts.gov/collections/499/files/1093/embedDocument/.

         Our    court    has     recently   held    telephonic   termination   proceedings

necessitated by the pandemic offer sufficient safeguards for the parents’ interests.

A.H., ___ N.W.2d at ___, 2020 WL 4201762, at *9.                    Additionally, our court

concluded the juvenile court did not abuse its discretion by recognizing the

uncertainty surrounding when the pandemic will end and holding the termination

hearing electronically. Id. (“No one could predict at that time how long the

pandemic would last.             The postponement of in-person hearings through

supervisory orders had been extended twice.”). That uncertainty continues, as

evidenced by the supreme court’s recent order granting juvenile courts the

authority to require “any proceeding in cases under Iowa Code Chapter[] 232 . . . .

includ[ing] . . . terminations of parental rights” to be conducted remotely by

videoconference or telephone through December 31, 2020. Iowa Supreme Ct.

Supervisory Order, In the Matter of Ongoing Provisions of Coronavirus/COVID-19

Impact         on       Court      Services        (Sept. 1,     2020),    available     at
                                       11


https://www.iowacourts.gov/collections/573/files/1224/embedDocument/.     Given

the present circumstances and record before us, the juvenile court did not abuse

its discretion by denying the motions to continue and holding the termination

hearing by videoconference.

      V.     Conclusion

      For all the above reasons, we affirm the juvenile court.

      AFFIRMED ON BOTH APPEALS.